DETAILED ACTION
This is a response to Application # 16/564,136 filed on September 9, 2019 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-21 are pending, of which claims 1-21 are rejected under 35 U.S.C. § 101; claims 1-3, 7-10, 14-17, and 21 are rejected under 35 U.S.C. § 102(a)(1); and claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed September 9, 20219 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). 
Additionally, the citations for NPL references 1 and 3 reference the entire document, while only the abstract with no page numbers was included.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the 

The information disclosure statement filed July 30, 2020 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … title, relevant pages of the publication.” (Emphasis added).
The citation for NPL reference 2 lists pages 141-155 while the included reference contains pages 1-14. The citation for NPL reference 3 lists pages 1143-1147 and references the entire document, while only the abstract with no page numbers was included. The citation for NPL reference 5 lists pages 921-957 while the included reference contains pages 1-39. The citation for NPL reference 9 lists an incorrect title. 
 It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claims 1, 8, and 15, these claims are directed to an abstract idea without significantly more. The claims recite, when considered individually or as a whole, a method, system, and computer program for detecting a table in a document.
The limitations “identifying a table result within the table portion of the document” and “extracting contextual content associated with the table result from the non-table portion of the document,” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims merely recite the additional element “receiving a document that includes a table portion and a non-table portion.” This merely describes data gathering. See MPEP § 2106.05(g).
The claims also recite “generating a data structure for the table result.” This merely describes an insignificant extra-solution activity. See MPEP § 2106.05(g).
Finally, the claims also recite “wherein the data structure includes the table result and the contextual content associated with the table result.” This merely describes the technological environment of the invention, specifically the environment of the database itself. See MPEP § 2106.05(h).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than 

Regarding claims 2, 9, and 16, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require the table portion to include specific types of data, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d) and Slocombe WO 03/098370 Slocombe 13, ll. 10-11; 15, ll. 17-21; and Fig. 6.
Therefore, these claims are not patent eligible.

Regarding claims 3, 10, and 17, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require the document to include specify types of data, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d) and Slocombe 15, ll. 17-21.
Therefore, these claims are not patent eligible.

Regarding claims 4, 11, and 18, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require identification of a textual element within a table, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d) and Nikola Milosevic; A Multi-Layered Approach to Information extraction from Tables in Biomedical Documents; 2018, § 6.1 Cell selection and syntactic analysis; Pages 111-112 (as cited on the Information Disclosure Statement dated September 9, 2019).
A Multi-Layered Approach to Information extraction from Tables in Biomedical Documents; 2018, § 6.1 Cell selection and syntactic analysis; Page 112 (as cited on the Information Disclosure Statement dated September 9, 2019).
Therefore, these claims are not patent eligible.

Regarding claims 5, 12, and 19, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require receiving a “domain semantic scheme” that includes a plurality of sematic roles for each identified text segment, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d) and Govindaraju et al.; Understanding Tables in Context Using Standard NLP Toolkits; August 4-9, 2013; ACL (2) 2013: 659 (as cited on the Information Disclosure Statement dated September 9, 2019).
Therefore, these claims are not patent eligible.

Regarding claims 6, 13, and 20, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require that the data correspond to data in a database, which is merely describing the technological environment of the invention. See MPEP § 2106.05(h).
Therefore, these claims are not patent eligible.

Regarding claims 7, 14, and 21, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as 
Therefore, these claims are not patent eligible.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 14-17, and 21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Slocombe, WO 03/098370.

Regarding claim 1, Slocombe discloses a method for semantic analysis of table content, by a processor, comprising “receiving a document that includes a table portion and a non-table portion” (Slocombe 3, ll. 24-27 and 5, ll. 22-27, see also Fig. 6) by acquiring the PDL version of the document and disclosing that the content may include tables and block quotes (i.e., non-table portions). Additionally, Slocombe discloses “identifying a table result within the table portion of the document” (Slocombe 15, ll. 13-16) by identifying structures such as tables within the document. Further, Slocombe discloses “extracting contextual content associated with the table result from the non-table by extracting contextual content such as a title or caption. The examiner notes that although Slocombe states that the title and caption are part of a full table, the present specification defines the “non-table portion of the document” to include headings (i.e., titles) and captions of a table. (Spec ¶ 24). Therefore, the title and caption of Slocombe are “non-table” portions within the scope of this claim. Moreover, Slocombe discloses “generating a data structure for the table result” (Slocombe 9, ll. 14-16) by creating a Document Structure Model (DSM), which is a data structure. Finally, Slocombe discloses “wherein the data structure includes the table result and the contextual content associated with the table result” (Slocombe 9, ll. 14-28) where the DSM contains the entire document, which would include the table results and the contextual content. 

Regarding claim 8, it merely recites a system for performing the method of claim 1. The system comprises computer modules for performing the various functions. Slocombe comprises computer modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a computer program product for performing the method of claim 1. The computer program product comprises computer software modules for performing the various functions. Slocombe comprises computer software modules for performing the same functions. Thus, claim 16 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2, 9, and 16, Slocombe discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, Slocombe discloses “wherein the table portion of the document includes a cell of a table within the document.” (Slocombe 13, ll. 10-11). Further, Slocombe discloses “wherein the non-table portion of the document includes at least one of a header of 

Regarding claims 3, 10, and 17, Slocombe discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, Slocombe discloses “wherein the non-table portion of the document includes document text.” (Slocombe Fig. 6).

Regarding claims 7, 14, and 21, Slocombe discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, Slocombe discloses “wherein the document includes at least one of a Portable Document Format (PDF) document, a Hypertext Markup Language (HTML) document, and an Extensible Markup Language (XML) document” (Slocombe 5, ll. 27-30) where the document includes at least a PDF document.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of 

Claims 4-6, 11-13, and 18-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Slocombe in view of Mulwad et al., US Publication 2019/0179893 (hereinafter Mulwad)..

Regarding claims 4, 11, and 18, Slocombe discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, Slocombe discloses “identifying at least one argument associated with the table result within said extracted contextual content” (Slocombe 10, l. 21-11, l. 3 and 12, ll. 17-19) by identifying segments within the document, including the table, where some of those segments are text segments. The examiner notes that the present specification defines an “argument” as “entities that are associated with predicates (and/or table results).” (Spec. ¶ 23). Text elements contained within a table are “entities associated with … table results” and are, therefore, arguments within the scope of these claims. 
Slocombe does not appear to explicitly disclose “determining a semantic role for each of the at least one argument associated with the table result.”
However, Mulwad discloses a text processing method including the step of “determining a semantic role for each of the at least one argument associated with the text result” (Mulwad ¶ 3) by determining a semantic type of text. A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Mulwad was combined with Slocombe, the text result of Mulwad would be the text segment from the table of Slocombe. Therefore, the combination of Slocombe and Mulwad at least teaches and/or suggests the claimed limitation 
Slocombe and Mulwad are analogous art because they are from the “same field of endeavor,” namely that of text processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Slocombe and Mulwad before him or her to modify the text segment determination of Slocombe to include the sematic type determination of Mulwad.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Slocombe teaches the “base device” for determining a table in a document, including the text within the table. Further, Mulwad teaches the “known technique” for determining a semantic type of text that is applicable to the base device of Slocombe. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claims 5, 12, and 19, the combination of Slocombe and Mulwad discloses the limitations contained in parent claims 4, 11, and 18 for the reasons discussed above. In addition, the combination of Slocombe and Mulwad discloses “receiving a domain semantic scheme associated with a subject of the document, wherein the domain semantic scheme includes a plurality of semantic roles, and said determined semantic role for each of the at least one argument is selected from the plurality of semantic roles” (Mulwad ¶ 32) where the domain, which must be received to be used, includes a database full (i.e., a plurality) of relationships and is used to match the text segment (i.e., the argument).

claims 6, 13, and 20, the combination of Slocombe and Mulwad discloses the limitations contained in parent claims 4, 11, and 18 for the reasons discussed above. In addition, the combination of Slocombe and Mulwad discloses “generating an association between each of the at least one argument and an entry corresponding to the respective argument in a database.” (Mulwad ¶ 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.